Affirmed and Memorandum Opinion filed September 14, 2006







Affirmed
and Memorandum Opinion filed September 14, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
 NO. 14-06-00173-CR
 NO. 14-06-00174-CR
 NO. 14-06-00175-CR
 NO. 14-06-00176-CR
____________
 
JUAN GUARDIOLA,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 339th District
Court
Harris County, Texas
Trial Court Cause Nos.
1025962; 1024687; 1024688; & 1024689
 

 
M E M O R A N D U M   O P I N I O N




Appellant
entered pleas of guilty to the offenses of possession with intent to deliver a
controlled substance, two counts of aggravated assault, and the offense of
aggravated kidnapping.  On January 25, 2006, the trial court sentenced
appellant as follows with sentences to run concurrently:  (1) in cause number
1025962 to- confinement for five years in the Institutional Division of the
Texas Department of Criminal Justice; (2) in cause number 1024687 to-
confinement for fifteen years in the Institutional Division of the Texas
Department of Criminal Justice; (3) in cause number 1024688 to- confinement for
fifteen years in the Institutional Division of the Texas Department of Criminal
Justice; and (4) in cause number 1024689 to- confinement for fifteen years in
the Institutional Division of the Texas Department of Criminal Justice. 
Appellant filed notices of appeal in each cause.
Appellant=s appointed counsel filed a brief in
which he concludes the appeals are wholly frivolous and without merit. The
brief meets the requirement of Anders v. California, 386 U.S. 738, 87
S. Ct. 1396 (1967), presenting a professional evaluation of the record
demonstrating why there are no arguable grounds to be advanced.  See High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised by letter
dated May 30, 2006, of the right to examine the appellate records and file a
pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. (Tex.
Crim. App.1991).  As of this date, no pro se response has been filed.
We have
carefully reviewed the records and counsel=s brief and agree the appeals are
wholly frivolous and without merit.  Further, we find no reversible error in
the records.  A discussion of the brief would add nothing to the jurisprudence
of the state.
Accordingly,
the judgments of the trial court are affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed
September 14, 2006.
Panel consists of Justices Anderson, Hudson, and
Guzman. 
Do Not Publish C Tex. R. App. P.
47.2(b).